IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                          ______________

                           No. 95-20148
                          ______________


KEITH B. PAYNE,
                                       Plaintiff-Appellee,

                              versus


CHRISTOPHER SPEER; RAUL CISNEROS,
                                       Defendants,


LEROY BAILEY; DAVID JANSA; WILLIAM A. BOOTHE; CAREY S. STAPLES;
CHARLES D. GODWIN; JERRY R. PETERSON, Warden; WAYNE SCOTT,
Director Texas Department of Criminal Justice, Institutional
Division,

                                           Defendants-Appellants.

_________________________________________________________________

           Appeal from the United States District Court
                For the Southern District of Texas
                          (CA-H-93-1183)
_________________________________________________________________
                         December 8, 1995


Before POLITZ, Chief Judge, DAVIS and BENAVIDES, Circuit Judges.

PER CURIAM*:

     This is a civil rights suit filed by Plaintiff-Appellee Keith

B. Payne ("Payne") arising from his assertion that in July 1992,

while Payne was incarcerated in the Texas Department of Criminal

     *
        Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
Justice-Institutional Division ("TDCJ-ID"), Defendants Christopher

Speer ("Speer") and Raul Cisneros ("Cisneros"), prison officers at

TDCJ-ID,   used   excessive    physical       force   against    Payne   without

provocation     which   resulted   in       Payne   sustaining   physical    and

emotional injuries, and refused to supply Payne with the required

procedures after the incident.1             In addition, Payne asserts that

Defendants-Appellants Leroy Bailey ("Bailey"), a sergeant at TDCJ-

ID, and David Jansa ("Jansa"), a lieutenant at TDCJ-ID, witnessed

the incident and failed to make sure proper procedures were carried

out afterwards.     The remaining Defendants-Appellants William A.

Boothe ("Boothe"), Carey S. Staples ("Staples"), Charles D. Godwin

("Godwin"),     Jerry   R.   Peterson       ("Peterson")   and    Wayne    Scott

("Scott"), all supervisors at TDCJ-ID, are implicated by Payne as

having been aware of the excessive force incident and failing to

make sure proper procedures were carried out.

     Defendants filed a motion for summary judgment asserting

qualified immunity.      The district court denied the motion without

explanation.2     On appeal, Defendants-Appellants argue that Payne

has failed to establish that they violated his constitutional

rights.3   Our review of the district court's denial of a motion for

summary judgment is de novo. Walton v. Alexander, 44 F.3d 1297,

     1
        Specifically, Payne claims Speer and Cisneros refused to
provide an inmate incident information and participant form, to
provide a standard witness form for use of force, to take photos
of Payne's injuries and to file an inmate disciplinary report.
     2
        Payne failed to file a response to the summary judgment
motion, and has not filed a response brief in these proceedings.
     3
         Speer and Cisneros did not appeal.

                                        2
1301 (5th Cir. 1995) (en banc) (internal citations omitted).

     None of Defendants-Appellants used physical force against

Payne, much less excessive force.        Therefore, we find that Payne

has failed to establish that Defendants-Appellants violated his

Eighth Amendment right.

     Additionally, to the extent that Payne might seek to hold

Defendants-Appellants Scott, Peterson, Godwin, Staples and Boothe

liable due to their supervisory responsibilities at TDCJ-ID, we

find that Payne has failed to set forth specific facts showing a

causal connection between their actions and the constitutional

violations alleged.    See Lozano v. Smith, 718 F.2d 756, 768 (5th

Cir. 1983).

     As for Defendants-Appellants Jansa and Bailey, we find that

even if we were to assume they violated Payne's constitutional

rights by witnessing the alleged excessive use of force by Speer

and Cisneros and by failing to ensure that proper procedures were

followed, they are still entitled to qualified immunity because

Payne has failed to make a showing of "deliberate indifference."

See Farmer v. Brennan, ___U.S.___, 114 S.ct. 1970, 1977, 128
L. Ed. 2d 811 (1994).

     For the reasons stated above, we REVERSE the district court's

order   denying   qualified   immunity   to   Scott,   Peterson,   Godwin,

Staples, Boothe, Jansa and Bailey.




                                   3